Exhibit 10.1

 

LOGO [g540233g05o95.jpg]

 

Karin Walker

  

April 19, 2013

Dear Karin:

I am pleased to confirm this offer to join Prothena Biosciences Inc (“Prothena”
or the “Company”). We are confident in your knowledge, expertise and judgment,
and believe your performance will meet the high-quality objectives and standards
set by Prothena’s Board of Directors, Leadership and Management.

You will be employed as Controller, Chief Accounting Officer and Head of
Accounting, reporting to Tran Nguyen (Chief Financial Officer), although your
duties, title and reporting relationship may change, based on the Company’s
needs and priorities. This is a full-time, exempt position.

Your starting salary will be $250,000.00 annually, paid twice per month. Your
pay is subject to applicable taxes and withholdings.

Prothena embraces a pay-for-performance philosophy. All employees are currently
eligible for an annual cash bonus under the terms of the Company’s cash
incentive plan (Prothena Biosciences Inc Incentive Compensation Plan). Cash
incentive awards are determined by a number of factors, including industry
competitiveness, Prothena’s business strategy, and the degree to which Company,
function and/or individual goals are met. The target bonus opportunity for your
position is currently 30% of plan year salaried-earnings. A condition to earning
a cash incentive award is that an employee remains employed through the pay date
of the award, which will be not later than March 15 in the year following the
conclusion of the plan year. The cash bonus plan is operated at the sole
discretion of Prothena, is subject to review on a regular basis and may change
from time to time.

You will be eligible to receive an equity award of 45,000 stock options in
connection with your commencement of employment. This award is at the discretion
of Prothena’s Board of Directors and is subject to its approval, the terms of
the Company’s equity incentive plan (Prothena Corporation plc 2012 Long Term
Incentive Plan), and the Company’s standard equity award agreement. The Grant
Date of this equity award will be the first business day of the month following
the month you begin your employment with Prothena. The Exercise Price will be
set as the closing price of Prothena’s ordinary shares on the NASDAQ Global
Market listing on that date. The award will vest 25% after the first year of
active service from your Start Date, and monthly at a rate of 1/48th of the
award thereafter, such that the award will fully vest after a four-year period
of continuous employment.

On the first day of the month following your Start Date of employment, you will
be eligible to participate in Prothena’s comprehensive benefits program,
including the company’s health and welfare and retirement benefits plans, as
well as the Prothena Biosciences Inc Severance Plan. Details about these and
other applicable plans will be provided separately.

Further information regarding onboarding requirements and/or documents needed
before or after your Start Date (e.g., Employee Proprietary Information and
Invention Assignment Agreement, Code of Conduct, I-9 completion process, direct
deposit information, W-4 allowance elections) will be provided separately.

Prothena’s offer of employment is contingent upon our receiving satisfactory
results from your background check and drug screening, as well as any other
pre-employment testing that may be required due to the specific nature of our
industry and/or your position. Your employment is “at will.” This means that you
and Prothena each has the



--------------------------------------------------------------------------------

LOGO [g540233g05o95.jpg]

 

right to terminate the employment relationship at any time, with or without
cause. Nothing in this letter should be taken as a guarantee of continued
employment or a specific term of employment. Further, all benefits and
compensation provided by the Company are contingent upon your continued
employment.

To accept our offer, please sign this letter and return to Kevin Hickey by
Friday, April 26. By signing this letter, you acknowledge that it sets out our
entire agreement between the parties and supersedes all prior oral and written
agreements, understandings, commitments and practices between the parties. No
amendments to this agreement may be made except in writing signed by a duly
authorized representative of Prothena.

We look forward to having you join Prothena. If you have any questions, or would
like additional information to help you reach a decision, please feel free to
contact Kevin at (650) 278-1762.

 

Sincerely, /s/ Dale Schenk Dale Schenk President and CEO Prothena Biosciences
Inc

ACCEPTANCE:

 

/s/ Karin Walker

    April 19, 2013 Karin Walker     Date